IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-40551
                        Conference Calendar



BRUCE W. HOUSER,

                                         Plaintiff-Appellant,

versus

ROBERT D. HERRERA; DENNIS K. BLEVINS; STANLEY R. MCCOY;
ELIZABETH ANN MILLER; WENDY M. WACKER; THOMAS L. HUTT;
GENE R. MARTIN; UNIDENTIFIED STATE EMPLOYEE, Whose signature is
on Inmate Grievance Form,

                                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 6:00-CV-513
                       --------------------
                          August 21, 2002

Before HIGGINBOTHAM, DAVIS, and PARKER, Circuit Judges.

PER CURIAM:*

     Bruce Wayne Houser, Texas prisoner no. 460890, seeks to

appeal the dismissal of his 42 U.S.C. § 1983 action, which was

tried before a magistrate judge without a jury.   More than 10

days after entry of the judgment of dismissal, Houser filed a

motion “to alter or amend” the judgment, which the magistrate

judge denied after correctly construing it as a motion under FED.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-40551
                                 -2-

R. CIV. P. 60(b).   See Harcon Barge Co. v. D & G Boat Rentals,

Inc., 784 F.2d 665, 668-69 (5th Cir. 1986) (en banc).   Houser

filed a notice of appeal less than 30 days after the denial of

the Rule 60(b) motion, but more than 30 days after the judgment

dismissing the underlying action.   His notice of appeal,

therefore, is effective only as to the denial of the Rule 60(b)

motion; the underlying judgment is not before us.   See FED. R.

APP. P. 4(a)(1)(A), 4(a)(4)(A); Edwards v. City of Houston, 78

F.3d 983, 995 (5th Cir. 1996) (en banc).

     Houser argues the merits of his dismissed case but makes no

argument relevant to any of the grounds for relief under FED.

R. CIV. P. 60(b).   He therefore fails to show that the magistrate

judge abused her discretion by denying his motion to alter or

amend the judgment.   See Seven Elves, Inc. v. Eskenazi, 635 F.2d

396, 402 (5th Cir. 1981) (appellant from denial of Rule 60(b)

motion must show that denial was “so unwarranted as to constitute

an abuse of discretion”).

     The magistrate judge’s ruling is AFFIRMED.